Citation Nr: 0913135	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  99-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 1997 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claims for 
service connection for hives, headaches, and PTSD.

With respect to his claim for service connection for PTSD, 
the RO had sent the Veteran a letter on December 14, 1995 
requesting that he submit information concerning any 
stressful incidents that he had experienced during his 
military service.  The RO denied his claim in an undated 
letter and noted that if evidence was not received before 
December 14, 1996, one year from the date of the RO's initial 
request, his claim would be considered abandoned.  See 38 
C.F.R. § 3.158(a).  He responded by submitting a stressor 
statement in March 1996 (received in October 1996) outlining 
his claimed stressors.  Hence, he did not abandon his claim 
for PTSD because he submitted the requested information 
concerning this claim prior to the December 14, 1996 
deadline.

The Board remanded this case in November 2000 and again in 
July 2004 for further development and consideration.

In June 2008, the Board granted the Veteran's motion to 
advance his case on the docket.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c)

The Board subsequently issued a decision in July 2008 denying 
the claims for hives and headaches - including as secondary 
to herbicide exposure, but again remanding the claim for PTSD 
for still further development and consideration.  So only 
this claim remains.




FINDING OF FACT

No competent and credible evidence confirms the Veteran 
experienced a stressful event during his military service, 
including in combat, to account for his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, (West 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) in June 2001, July 
2004, August 2008 and September 2008:  (1) informed the 
Veteran of the information and evidence not of record that 
was necessary to substantiate his claim; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

For a claim, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  As the 
Board had directed when remanding this case in July 2008, the 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter to the Veteran in August 2008, on remand, 
discussing the downstream disability rating and effective 
date elements of his claim and then went back and 
readjudicated his claim in the December 2008 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court has held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal - initially by an accredited 
Veteran's service organization, Disabled American Veterans 
(DAV), and now by a private attorney, Kenneth LaVan, Esq., 
both of which are presumably knowledgeable of the 
requirements for him to establish his entitlement to service 
connection for PTSD.  Indeed, they made arguments in several 
written statements directly addressing the requirements for 
obtaining this VA benefit.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  After the Board's second 
remand in July 2004, the AMC obtained all pertinent medical 
records identified by the Veteran and his representative - 
including a PTSD consultation from 1995.  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant has a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See, 
too, McLendon v. Nicholson, 20 Vet. App. 79 (2006).



VA did not have the Veteran examined to determine whether he 
has PTSD attributable to his military service, but only 
because none of his alleged stressors has been independently 
verified or it shown that he engaged in combat against enemy 
forces such that this objective confirmation of his asserted 
stressors is not required.  38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  As the 
Board explained when remanding the claim for a third time in 
July 2008, a VA compensation examination would only be 
necessary if it was determined there was sufficient 
confirmation of a claimed stressor.  Else, there would be no 
possible means for the VA examiner to link the PTSD, 
even though diagnosed, to the Veteran's military service 
because the alleged precipitating events (i.e., his claimed 
stressors) would not have been shown to have actually 
occurred.  As it stands, the only evidence suggesting an 
etiological link between this claimed disorder and his 
military service is the Veteran's unsubstantiated lay 
allegation.  And these statements, alone, are insufficient to 
trigger VA's duty to provide an examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (VA is not obligated 
to provide an examination for a medical nexus opinion where 
the supporting evidence of record consists only of a lay 
statement).  Accordingly, the Board finds that no further 
notification or assistance is necessary to meet the 
requirements of the VCAA or Court as to this claim.

Whether the Veteran is Entitled to Service Connection for 
PTSD

Service connection for PTSD requires:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).



There is sufficient evidence already of record to conclude 
the Veteran has PTSD.  His VA outpatient treatment reports 
from November 1995 to April 2008 note this diagnosis and 
suggest the condition may be associated with one or more 
events that occurred during his military service.  A VA 
mental status evaluation at the Oakland Park VA Medical 
Center (VAMC) in June 2002 also resulted in a diagnosis of 
PTSD.  So there is an objective justification upon which to 
find that the Veteran may have the psychiatric disorder 
claimed, and to proceed with the determination as to whether 
it is linked to a confirmed stressor in service.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the Veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

In this case, however, no competent and credible evidence 
shows the Veteran engaged in combat with an enemy force.  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
Concerning this, the Veteran's military personnel records 
show he served in Vietnam from April 1969 to March 1970.  But 
his service records make no reference to any treatment for 
any combat-related injuries - including a 
stress-related mental illness (keeping in mind that VA did 
not adopt the PTSD nomenclature until 1980 or thereabouts, 
years after his military service had ended).

The Veteran's service personnel records show his military 
occupational specialty (MOS) was combat engineer.  But his DD 
Form 214, Report of Transfer or Discharge, does not show he 
was awarded any medals or commendations commonly associated 
with valor or heroism while engaged in combat with an enemy 
force.  Consequently, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  And it is in this critical respect that his claim 
fails, not for lack of a diagnosis of PTSD, rather, because 
there is no means of linking this diagnosis to a confirmed 
stressor coincident with his military service.

Letters from the RO in December 1995 and June 2001 asked the 
Veteran to describe any stressful incidents that had occurred 
during his military service to possibly cause PTSD, including 
the dates, locations, names and any other identifying 
information concerning any other individuals involved.  In 
response, he submitted a stressor statement that was received 
in October 1996.  The RO submitted this information to the 
U.S. Armed Services Center for Unit Records and Research 
(USASCURR) - now called the U.S. Army and Joint Services 
Records Research Center (JSRRC).  USASCURR responded in June 
2003 that the stressors provided were not specific enough to 
conduct a meaningful search and noted that civilian incidents 
are not normally found in combat records.

The Veteran has since, in December 2007, submitted more 
descriptive information concerning his claimed stressors, 
including the type of incident, dates - meaning month and 
year, specific locations, unit involved, as well as the name 
of a casualty in his unit.  This additional stressor 
statement elaborated on previously claimed stressful 
incidents he says he experienced during service.  In the 
first incident, he claimed that he was ordered by senior NCOs 
and officers of his unit to shoot and kill a Vietnamese woman 
and her child who the commanding staff felt were booby 
trapped and wired.  He said he complied with that order, 
noting the incident occurred in December 1968 in the area of 
Pleiku, South Vietnam, while he was part of the 19th Combat 
Engineering Battalion, Company D.  The second incident 
purportedly occurred in April 1969 or thereabouts, when he 
witnessed a child being blown up after triggering a mine.  
The last incident involved the death of Private [redacted], a 
fellow Puerto Rican, in July 1969 when the vehicle he was 
riding in hit a mine and blew up on his platoon's return from 
the field.  Because of the very nature of some of these 
alleged incidents, they are unverifiable, especially since 
they reportedly occurred so very long ago.  But the incident 
supposedly involving the death of Private [redacted] is 
perhaps the type of incident that can be independently 
corroborated.  

As a result, the Board remanded the claim to the AMC in July 
2008 for further stressor development.  On remand, the AMC 
sent the Veteran two VCAA notice letters - one in August 2008 
and another in September 2008.  The first letter requested 
information about his PTSD claim and discussed what the 
evidence must show to support a grant of service connection.  
The second letter requested specific details concerning the 
stressful incidents he says he experienced during his 
military service in Vietnam.  That letter specifically 
requested information concerning the first name of Private 
[redacted] and any other specific information the Veteran 
could provide to demonstrate he had experienced a stressful 
event in service.  He did not respond to either letter, 
however, requesting this additional information.

Nevertheless, the AMC submitted the information the Veteran 
had provided in the December 2007 stressor statement to the 
JSRRC (formerly the USASCURR) to try and verify his claimed 
stressor, including by obtaining any relevant unit history 
information.  

Based on the information provided in the December 2007 
stressor statement, the JSRRC responded that it had reviewed 
the U.S. Army, Republic of Vietnam (USARV) unit location 
listings for the months of March through November 1969 and 
noted that the 19th Engineer Battalion (the Veteran's unit), 
was stationed at Tam Quan, Binh Dinh Province, in the 
Republic of Vietnam.  The JSRRC indicated there were numerous 
casualties with the last name of [redacted] during the 
Veteran's tour in Vietnam, but that it was unable to verify 
the individual or the incident as described in the Veteran's 
stressor statement.  The Veteran had stated that Mr. 
[redacted] was killed in Pleiku Province, Vietnam, but the 
Veteran's unit of assignment was in Binh Dinh Province, 
Vietnam, so not in the same location.  Further, the JSRRC 
indicated that to conduct a more meaningful search, it would 
need a more complete name for Private [redacted], the location 
of the incident and a more specific time period within 30 
days of the event.  

So as it stands, the Veteran's alleged stressors remain 
unverified or unverifiable.

It is important for the Veteran to understand that if there 
is no combat experience, or if there is a determination that 
he engaged in combat but the claimed stressor is unrelated to 
such combat, there must be independent evidence to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288- 89 (1994).  
His testimony, alone, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  But the question of whether a 
stressor occurred is a factual, not medical, determination.  
And, here, although the Veteran has received the required 
DSM-IV diagnosis of PTSD, there is no credible evidence 
verifying the occurrence of his claimed stressor, to support 
this diagnosis.  Credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit 
at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

In this case, however, following a comprehensive review of 
the evidence and based on the responses from the USASCURR and 
JSRRC, the Board finds that the Veteran's stressor does not 
provide a basis to grant service connection for PTSD.  His 
statements, even in light of Pentecost and Suozzi, without a 
more specific first name, location or time frames to perform 
a search, do not provide a basis to obtain more information 
regarding the alleged events or provide a basis to grant his 
PTSD claim without their independent verification.  There is 
simply no evidence that he was present when Private [redacted] 
allegedly died in Pleiku Province in July 1969 when the 
vehicle he was riding in hit a mine and blew up on his 
platoon's return from the field.  Indeed, to the contrary, 
the evidence indicates instead that the 19th Engineer 
Battalion (the Veteran's unit) was not in Pleiku Province.  
Rather, he was in Binh Dinh Province, so he could not 
conceivably have been present when Private [redacted] 
allegedly died from a mine in Pleiku Province.

Although the Veteran is competent to proclaim having 
experienced a stressful event during service, his testimony 
of this is not credible given the lack of any objective 
evidence confirming his allegation.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In short, as the Veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to 
service connection for PTSD.  




ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


